El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los bienes relictos de Enfina Molinari se encontraban bajo administración judicial por orden de la Corte de Dis-trito de G-uayama, habiendo sido nombrado un contador par-tidor para que hiciera un inventario, avalúo, liquidación y partición de dichos bienes. A su debido tiempo dicho con-tador partidor presentó su informe. Fueron hechas impug-naciones a este informe y se solicitó que ciertos particulares del mismo quedaran eliminados. La corte accedió en gran parte a esta petición y contra la resolución ordenando la eliminación de varias partes del informe fué interpuesta esta apelación.
La apelación debe ser desestimada por varios motivos y creemos que uno de ellos es fundamental. Los apelados so-licitan que sea desestimada la apelación porque la resolu-ción por la que se eliminan partes del informe del contador partidor no es una de las sentencias o resoluciones que es-*583pecífieamente se enumeran en el Código de Enjuiciamiento Civil. Esta cuestión dependería de si la resolución ordenando las eliminaciones determinaba definitivamente ciertos dere-chos y por tanto era final. Existen indicaciones de que cier-tos- derechos reclamados quedaban necesariamente afectados por esta resolución de eliminación a menos que la corte sub-siguientemente colocara al apelante en tal condición que no le afecte la resolución sobre las eliminaciones. Para que esto sea un poco más claro haremos referencia a lo que el apelante llama uno de los hechos fundamentales del caso:
Rufina Molinari fué casada dos veces. Al ocurrir el fa-llecimiento de su primer esposo, Ignacio Díaz, tres fincas rústicas incluyendo la hacienda “ Merced,” fueron adjudica-das a los herederos, sus hijos los cuales o sus sucesores son al-gunas de las partes en este pleito. Se dió a la viuda Rufina Molinari el usufructo de todas estas fincas y el dominio de la fábrica y maquinaria que estaban en la hacienda “Merced.” Después la referida Rufina Molinari contrajo matrimonio con Manuel Cividanes que es el apelante en este caso. En esta corte sostiene él que tiene interés como viudo en la fá-brica y maquinaria situadas en la hacienda “Merced”; que también, si seguimos los hechos, que con el consentimiento de todas las partes continuó él administrando por algún tiempo la finca después del fallecimiento de Rufina Molinari y que tiene interés en el resultado de las cosechas; asimismo que la fábrica fué. destruida por el ciclón y levantada nuevamente con fondos satisfechos de los bienes gananciales. En su in-forme el contador insistió vigorosamente en que por razón de algunos de los anteriores hechos, o tal vez otros, existía una comunidad de bienes creada entre los herederos de Ru-fina Molinari y el viudo. Alegan los apelados que todas estas reclamaciones están envueltas en otra administración ya resuelta o por resolverse por la corte y que propiamente no podían ser consideradas en los bienes de Rufina Molinari. *584Una gran parte de la materia eliminada fue la referencia hecha por el contador a los hechos anteriores.
No deseamos considerar en forma específica alguna los méritos de la controversia principalmente por no tener los medios adecuados ante nos. Estamos, sin embargo, conven-cidos de qne esta resolución para eliminar no era nna orden definitiva que resolvía los. derechos de Manuel Cividanes. La jurisprudencia tiende a mostrar que una resolución como ésta, no es final, pero independientemente de esto, creemos que ningunos derechos fueron resueltos definitivamente por la resolución de la corte eliminando varias partes del in-forme. Como hemos sugerido, la corte pudo todavía hacer debidas adjudicaciones a Manuel Cividanes suponiendo que tuviera-él derecho a las mismas aún cuando la forma en que fueron presentadas por el contador no mereció la aprobación de la corte. Los autos muestran, y lo admiten las partes, que todas las cuestiones de fondo quedaron para ulterior resolución por. la corte.
Aunque és .enteramente obiter dicta, dos cosas queremos decir para ayudar a las partes en la determinación de este caso. La primera es que en tanto la materia eliminada con-tiene innecesario reproche acerca de la conducta de las par-tes, más bien que sanos argumentos, la actuación de la corte al eliminar, probablemente no fué equivocada. No estamos tan seguros, sin embargo, y este es nuestro segundo comen-tario, que no quedaban afectados derechos por la resolución de la corte respecto a que las reclamaciones de Manuel Ci-vidanes no podían ser consideradas en este pleito excepto como lo sería la reclamación de otro acreedor cualquiera. Negamos positivamente todo deseo de resolver la cuestión, pero creemos que estaría bien que la corte dictara una orden permitiendo que aquellas cosas que afectaran a las rp.cla.ma-ciones de Manuel Cividanes quedaran en el informe hasta la actuación definitiva por parte de la corte. Én verdad, de existir alguna duda sería mejor dejar el informe tal como *585lia sido presentado sujeto a la acción, definitiva de la corte. Esto haría necesaria una orden por parte de la corte repo-niendo alguna parte de la materia eliminada.
La desestimación de esta apelación es en beneficio mismo del apelante. Se queja éste de que la corte dictó esta reso-lución eliminando cuestiones que se alega eran innecesarias -e impertinentes sin tener a la vista los datos y prueba pre-sentados al contador. Los apelados sostienen que es de pre-sumirse y casi necesariamente toda esta materia estaba ante la corte, pasando entonces a decir que esta corte no puede resolver cuestiones de hecho como la alegada comunidad de bienes entre las partes porque los hechos no nos han sido certificados. En esto estamos conformes, de modo que si pudiéramos conocer de esta apelación probablemente ten-dríamos que confirmar la resolución de la corte inferior por falta de las constancias de autos que la corte tuvo ante sí al dictar su resolución eliminatoria.
Hay otro fundamento de desestimación, o sea, que los autos certificados a nosotros sólo contiene el informe del con-tador y las actuaciones ocurridas después, pero ninguna parte de los procedimientos iniciales, ni siquiera la petición original para la administración por virtud de la cual la Corte de Distrito de Gfuayama adquirió jurisdicción. Esta cues-tión de falta de unos autos suficientes surgió en nuestra mente por sostener los apelados que fue el mismo contador quien voluntariamente levantó todas estas cuestiones sin serles de-bidamente encomendadas o ni siquiera promovidas por el apelante. Al examinar los autos nada encontramos que con-firme o contradiga esta manifestación de los apelados. Ni siquiera la orden encomendando los procedimientos al con-tador se copia en los autos propios, aunque sí aparece como parte del informe del contador. Por supuesto que si fuera éste el único fundamento para la desestimación, de solici-tarse permitiríamos al apelante que nos presentara todos *586los datos necesarios, especialmente por no haber sido pro-movida ninguna cuestión por los apelados.
Hay un tercer fundamento para la desestimación que es muy importante para nosotros. En una exposición de los hechos como la que nos hemos aventurado a hacer en este caso hemos podido considerar los alegatos y el informe del contador partidor, pero el apelante no preparó una relación de los hechos como prescriben nuestras reglas. La Eegla 42 prescribe lo siguiente:
“Dentro de diez días después ‘de haberse presentado' a este tribunal la copia de los autos, el letrado defensor del recurrente, presen-tará al tribunal un alegato por duplicado, impreso o escrito en ma-quinilla, que contendrá una relación fiel y concisa de la causa tal como conste en los autos, así como una exposición de los errores en que funda su recurso, y además de ésto, cumplirá con la Ley de Enjuiciamiento actualmente en vigor.”
Las palabras “que contendrá una relación fiel y concisa de la causa tal como conste en los autos,” tienen una sig-nificación definida, resultado de la experiencia de las cortes por mucho tiempo. Las palabras esencialmente significan que sería innecesario para la corte examinar los autos para determinar cuáles son los hechos esenciales sino solamente con el objeto de comprobarlos o averiguar hechos contro-vertidos. El apelante está obligado a hacer que la reseña de su caso conste en su alegato de modo que la corte pueda saber por ella cuáles son las cuestiones litigiosas envueltas. Por ejemplo, no existe ninguna manifestación específica en su alegato respecto a la alegada comunidad de bienes exis-tente entre las partes o de cómo y cuándo surgió. En el curso de su argumentación el apelante quizás hace constar algo de ella, pero no aparece la relación misma prescrita por las reglas. La siguiente cita del caso Bell v. Germain et al., 107 Pac. 630, es de aplicación:
“Se supone que el alegato es el conductor del abogado que lleva a la corte los hechos esenciales del caso de su cliente, la. exposición *587de las cuestiones legales envueltas, la ley que él hubiera aplicado y la aplicación que él desea se dé por la corte. Cuando el alegato se presenta a una corte de apelación debe indicar a esa corte cuáles de las muchas objeciones y excepciones que generalmente se encuentran en la transcripción desea el apelante que la corte revise. A este ñu debe asumirse que el conocimiento de la corte no incluye los hechos del caso en particular; o los errores especiales de la corte sentencia-dora en los cuales se funda el apelante para anular la sentencia o resolución. Estos deben indicarse claramente aun a riesgo de in-vadir la simplicidad ideal de expresión que las cortes de apelación han aprobado. Las cortes con el fin de poder despachar sus asuntos no favorecen la idea de presentar alegatos innecesariamente volumi-nosos y superfluos. Cuando en el alegato se deja enteramente de presentar las materias mencionadas la corte debe elegir entre actuar como abogado del apelante o resolver solamente aquellas cuestiones que han sido presentadas suficientemente para su consideración por medio de alegato, y al cumplir con el objeto indicado, o sea, el des-pacho de los asuntos, el segundo procedimiento ha sido generalmente adoptado.”
Para poder tener una idea de los hechos de este caso hemos tenido que examinar los autos con muy poca ayuda de los alegatos.
La apelación dehe ser desestimada.

Desestimada la apelación.

Jueces concurrentes; Sres. Presidente Hernández y Aso--ciados del Toro, Aldrey y Hutchison.